                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                   CRIMINAL ACTION NO. 5:19-CR-00103-KDB-DCK
 UNITED STATES OF AMERICA,                         )
                                                   )
                 Plaintiff,                        )
                                                   )
     v.                                            )                   ORDER
                                                   )
 [3] BONNIE CHRISTINE JACKSON,                     )
                                                   )
                 Defendant.                        )
                                                   )

          THIS MATTER IS BEFORE THE COURT on the Government’s Motion to Dismiss

(Doc. No. 56) the Indictment (Doc. No. 1), as it relates to Defendant Bonnie Christine Jackson,

without prejudice. Defendant Jackson’s federal counts were based, in large part, on state court

charges. Shortly after the Indictment in federal court, the United States Attorney’s Office learned

that the local district attorney’s office had resolved the underlying state charges by plea agreement.

The United States Attorney’s Office has indicated to the Court that it believes the sentence

Defendant Jackson received in state court is comparable to what she would have received in federal

court and, as such, the Government has decided not to seek a Petite Policy waiver in Defendant

Jackson’s case. Therefore, the Court GRANTS the Government’s Motion (Doc. No. 56).

          IT IS THEREFORE ORDERED that the Indictment (Doc. No. 1) be DISMISSED as to

Defendant Bonnie Christine Jackson without prejudice.


                                           Signed: March 18, 2020
